UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-10325 MARKET VECTORS ETF TRUST (Exact name of registrant as specified in its charter) 335 MadisonAvenue - 19th Floor, New York, N.Y. (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer Market Vectors ETF Trust 335 MadisonAvenue - 19th Floor New York, N.Y. 10017 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 293-2000 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. International ETFs AFRICA INDEX ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 99.7% Angola: 1.2% Acergy S.A. # Australia: 1.1% Paladin Energy Ltd. * # Riversdale Mining Ltd. * # Canada: 4.6% Equinox Minerals Ltd. * First Quantum Minerals Ltd. Red Back Mining, Inc. * Egypt: 18.6% Commercial International Bank # Egyptian Financial Group-Hermes Holding # Egyptian Kuwaiti Holding Co. # MobiNill Egyptian Co. for Services # Orascom Construction Industries # Orascom Telecom Holding SAE # Telecom Egypt # Talaat Moustafa Group * # Kenya: 0.9% Equity Bank Ltd. # Kuwait: 4.5% Mobile Telecommunications Co. K.S.C. * # Morocco: 12.4% Attijariwafa Bank # Banque Marocaine du Commerce Exterieur Douja Promotion Groupe Addoha S.A. # Maroc Telecom # ONA S.A. (Omnium Nord Africain) # Nigeria: 18.3% Afribank Nigeria PLC * # Fidelity Bank Nigeria First Bank of Nigeria PLC # Guaranty Trust Bank PLC # Intercontinental Bank PLC # Nigerian Breweries PLC # PlatinumHabib Bank PLC Union Bank Nigeria PLC * United Bank for Africa PLC * # Zenith Bank Ltd. * # South Africa: 29.8% ABSA Group Ltd. # Anglo Platinum Ltd. * # AngloGold Ashanti Ltd. # Aquarius Platinum Ltd. (GBP) # ArcelorMittal South Africa Ltd. # Bidvest Group Ltd. # FirstRand Ltd. # Gold Fields Ltd. # Harmony Gold Mining Co. Ltd. # Impala Platinum Holdings Ltd. # MTN Group Ltd. # Naspers Ltd. # Old Mutual PLC (GBP) * # Remgro Ltd. # Sanlam Ltd. # Sasol Ltd. # Standard Bank Group Ltd. # United Kingdom: 8.3% Randgold Resources Ltd. (ADR) Tullow Oil PLC # Total Common Stocks (Cost: $42,056,013) MONEY MARKET FUND: 0.2% (Cost: $109,316) Dreyfus Government Cash Management Fund Total Investments: 99.9% (Cost: $42,165,329) Assets in excess of other liabilities: 0.1% NET ASSETS: 100.0% ADR American Depositary Receipt GBP British Pound * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $42,394,978, which represents 88.9% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $42,519,739 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation % of Summary of Investments by Sector (unaudited) Investments Value Base/Industrial Metals 6.4% Communications Consumer Goods Consumer Non-Durables Energy Finance Precious Metals Real Estate Technology Money Market Fund 100.0% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Angola $- $- Australia - - Canada - - Egypt - - Kenya - - Kuwait - - Morocco - Nigeria - South Africa - - United Kingdom - Money Market Fund: United States - - Total $- See Note to Schedules of Investments BRAZIL SMALL-CAP ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 69.9% Basic Materials: 4.5% Jaguar Mining, Inc. (CAD) * Mirabela Nickel Ltd. (AUD) * † MMX Mineracao e Metalicos S.A. * MMX Mineracao e Metalicos S.A. (SR) * Communications: 2.0% Cia Global Do Varejo Consumer, Cyclical: 16.7% Brookfield Incorporacoes S.A. Cia Hering S.A. Drogasil S.A. Even Construtora e Incorporadora S.A. Gafisa S.A. Grendene S.A. Iochpe Maxion S.A. Lojas Renner S.A. Positivo Informatica S.A. Tecnisa S.A. Consumer, Non-cyclical: 13.8% Acucar Guarani S.A. * Amil Participacoes S.A. Cosan Ltd. (Class A) (USD) * Diagnosticos da America S.A. Estacio Participacoes S.A. Fleury S.A. * Localiza Rent a Car S.A. Obrascon Huarte Lain Brasil S.A. SLC Agricola S.A. Energy: 1.5% Brasil Ecodiesel Industria e Comercio de Biocombustiveis e Oleos Vegetais S.A. * Lupatech S.A. * Financial: 18.7% BR Malls Participacoes S.A. * Brasil Brokers Participacoes S.A. CETIP S.A. - Balcao Organizado de Ativos e Derivativos EZ TEC Empreendimentos e Participacoes S.A. GP Investments Ltd. (BDR) * Iguatemi Empresa de Shopping Centers S.A. JHSF Participacoes S.A. Odontoprev S.A. Porto Seguro S.A. Rossi Residencial S.A. Industrial: 5.1% Login Logistica Intermodal S.A. * Magnesita Refratarios S.A. * Multiplan Empreendimentos Imobiliarios S.A. Technology: 4.2% Tivit Terceirizacao de Tecnologia e Servicos S.A. Totvs S.A. Utilities: 3.4% Cia de Gas de Sao Paulo Rights * # (BRL 34.97, expiring 4/29/10) Cia de Saneamento de Minas Gerais-COPA S.A. Equatorial Energia S.A. MPX Energia S.A. Total Common Stocks (Cost: $453,935,820) PREFERRED STOCKS: 29.9% Basic Materials: 2.6% Cia de Ferro Ligas da Bahia Klabin S.A. Consumer, Cyclical: 5.4% Marcopolo S.A. Randon Participacoes S.A. Sao Paulo Alpargatas S.A. Tam S.A. Consumer, Non-cyclical: 5.5% Anhanguera Educacional Participacoes S.A. * Contax Participacoes S.A. Kroton Educacional S.A. Financial: 9.9% Banco ABC Brasil S.A. Banco do Estado do Rio Grande do Sul S.A. (Class A) Banco Industrial e Comercial S.A. Banco Panamericano S.A. Sul America S.A. Industrial: 1.1% Confab Industrial S.A. Utilities: 5.4% Centrais Eletricas de Santa Catarina S.A. Cia de Gas de Sao Paulo Cia Energetica do Ceara Terna Participacoes S.A. Total Preferred Stocks (Cost: $189,322,096) MONEY MARKET FUND: 0.1% (Cost: $550,022) Dreyfus Government Cash Management Fund Total Investments Before Collateral for Securities Loaned: 99.9% (Cost: $643,807,938) SHORT-TERM INVESTMENT HELD AS COLLATERAL FOR SECURITIES LOANED: 0.0% (Cost: $444,000) Dreyfus Government Cash Management Fund Total Investments: 99.9% (Cost: $644,251,938) Assets in excess of other liabilities: 0.1% NET ASSETS: 100.0% AUD Australian Dollar BDR Brazilian Depositary Receipt CAD Canadian Dollar SR A subscription receipt allows the holder to receive common stock in the issuer without further payment. USD United States Dollar * Non-income producing † Security fully or partially on loan. Total market value of securities on loan is $445,872. # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $784 which represents 0.0% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $649,847,896 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Basic Materials $- $- Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - - Industrial - - Technology - - Utilities - Preferred Stocks: Basic Materials - - Consumer, Cyclical - - Consumer, Non-cyclical - - Financial - - Industrial - - Utilities - - Money Market Fund: United States - - Total $- See Note to Schedules of Investments GULF STATES ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 99.5% Bahrain: 1.6% Al-Salam Bank B.S.C. # Gulf Finance House E.C. * # Ithmaar Bank B.S.C. * # Iraq: 5.1% DNO International ASA (NOK) * # Heritage Oil Ltd. (GBP) * # Kuwait: 40.1% Boubyan Bank K.S.C. * # Boubyan Petrochemicals Co. # Burgan Bank * # Commercial Bank of Kuwait * Investment Dar Co. K.S.C. * # Kuwait Finance House # Kuwait Investment Projects Co. K.S.C.C. Mobile Telecommunications Co. K.S.C. * # National Bank of Kuwait S.A.K. # National Industries Group (Holding) S.A. * # National Investments Co. K.S.C.C. * # National Real Estate Co. S.A.K. * # Public Warehousing Co. K.S.C. * # Oman: 5.0% Bank Muscat S.A.O.G. # Oman Telecommunications Co. # Renaissance Services S.A.O.G. # Qatar: 21.1% Barwa Real Estate Co. Q.S.C. # Commercial Bank of Qatar # Masraf Al Rayan Q.S.C. * # Qatar Electricity & Water Co. Q.S.C. # Qatar Gas Transport Co. Ltd. (Nakilat) * # Qatar Islamic Bank S.A.Q. # Qatar National Bank S.A.Q. # Qatar Telecom (QTel) Q.S.C. * # United Arab Emirates - Abu Dhabi: 12.3% Abu Dhabi Commercial Bank # Aldar Properties PJSC * # Dana Gas PJSC * # First Gulf Bank PJSC # National Bank of Abu Dhabi PJSC # Union National Bankof Abu Dhabi * # United Arab Emirates - Dubai: 14.3% Air Arabia PJSC # Arabtec Holding Co. PJSC * # DP World Ltd. # Dubai Financial Market PJSC # Dubai Islamic Bank # Emaar Properties PJSC * # Total Common Stocks (Cost: $11,822,104) Principal Amount CONVERTIBLE BOND (Oman): 0.0% (Cost: $4,372) Bank Muscat S.A.O.G. 7.00%, 3/20/14 # Number of Shares MONEY MARKET FUND: 1.1% (Cost: $115,200) Dreyfus Government Cash Management Fund Total Investments: 100.6% (Cost: $11,941,676) Liabilities in excess of other assets: (0.6)% NET ASSETS: 100.0% GBP British Pound NOK Norwegian Krone * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $10,158,773, which represents 94.2% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $13,574,813 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Depreciation % of Summary of Investments by Sector (unaudited) Investments Value Capital Goods 14.5% Chemicals Energy Finance Real Estate Technology Transportation Utilities Money Market Fund 100.0% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Bahrain $- $- Iraq - - Kuwait - Oman - - Iraq - - United Arab Emirates - Abu Dhabi - - United Arab Emirates - Dubai - - Convertible Bond: Oman - - Money Market Fund: United States - - Total $- See Note to Schedules of Investments INDONESIA INDEX ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 99.9% Basic Materials: 12.2% Aneka Tambang Tbk PT # Bakrie and Brothers Tbk PT * # Delta Dunia Makmur Tbk PT * # Indah Kiat Pulp and Paper Corp. Tbk PT * # Indocement Tunggal Prakarsa Tbk PT # International Nickel Indonesia Tbk PT # Communications: 9.3% PT Indosat Tbk # Telekomunikasi Indonesia Tbk PT (ADR) Consumer, cyclical: 8.2% Astra International Tbk PT # Consumer, Non-cyclical: 15.2% Astra Agro Lestari Tbk PT # Gudang Garam Tbk PT # Indofood Sukses Makmur Tbk PT # Perusahaan Perkebunan London Sumatra Indonesia Tbk PT # PT Kalbe Farma Tbk # Unilever Indonesia Tbk PT # Energy: 16.6% Adaro Energy Tbk PT # Bumi Resources Tbk PT # Indo Tambangraya Megah PT # Medco Energi Internasional Tbk PT # Tambang Batubara Bukit Asam Tbk PT # Financial: 25.1% Bank Central Asia Tbk PT # Bank Danamon Indonesia Tbk PT # Bank Mandiri PT # Lippo Karawaci Tbk PT * # PT Bank Negara Indonesia (Persero) Tbk# PT Bank Rakyat Indonesia Tbk# Industrial: 7.0% Semen Gresik Persero Tbk PT # United Tractors Tbk # Utilities: 6.3% Perusahaan Gas Negara PT # Total Common Stocks (Cost: $268,941,690) MONEY MARKET FUND: 0.1% (Cost: $189,680) Dreyfus Government Cash Management Fund Total Investments: 100.0% (Cost: $269,131,370) Liabilities in excess of other assets: (0.0)% NET ASSETS: 100.0% ADR American Depositary Receipt * Non-income producing # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $294,200,857 which represents 92.6% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $269,142,578 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Basic Materials $- $- Communications - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - - Industrial - - Utilities - - Money Market Fund: United States - - Total $- See Note to Schedules of Investments RUSSIA ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 99.9% Basic Materials: 22.4% Evraz Group S.A. (GDR) * † # R JSC MMC Norilsk Nickel (ADR) * # Magnitogorsk Iron & Steel Works (GDR) * # R Mechel OAO (ADR) Novolipetsk Steel (GDR) * # Polymetal (GDR) * R Polyus Gold Co. (ADR) # Severstal (GDR) * # R Uralkali (GDR) * # R Communications: 11.0% Comstar United TeleSystems (GDR) # R CTC Media, Inc. (USD) Mobile TeleSystems OJSC (ADR) Rostelecom # R Sistema JSFC (GDR) * # R Uralsvyazinform # Vimpel-Communications OAO (ADR) Consumer, Cyclical: 1.4% Magnit OAO (GDR) # R Consumer, Non-cyclical: 2.9% Pharmstandard (GDR) * # R Wimm-Bill-Dann Foods OJSC (ADR) X5 Retail Group N.V. (GDR) * # R Energy: 39.9% Gazprom Neft OAO (ADR) # Inter RAO UES * # Intergra Group (GDR) * # R LUKOIL (ADR) # Novatek OAO (GDR) # R OAO Gazprom (ADR) # Raspadskaya * # R Rosneft Oil Co. (GDR) * # Surgutneftegaz (ADR) # Tatneft (ADR) # Financial: 12.6% PIK Group (GDR) * Sberbank RF # VTB Bank OJSC (GDR) # R Industrial: 1.7% Globaltrans Investment PLC (GDR) * # R Novorossiysk Commercial Sea Port (GDR) † R OAO TMK (GDR) * # R Utilities: 8.0% Federal Grid Co. Unified Energy System JSC* # IDGC Holding JSC * # Irkutsk Electric Grid Company Ltd. (a) * # - Mosenergo OAO * # OGK-1 OAO * # OGK-2 OAO * # OGK-6 OAO * # RusHydro (ADR) * # Total Common Stocks (Cost: $1,744,895,453) MONEY MARKET FUND: 1.4% (Cost: $26,697,172) Dreyfus Government Cash Management Fund Total Investments Before Collateral for Securities Loaned: 101.3% (Cost: $1,771,592,625) SHORT-TERM INVESTMENT HELD AS COLLATERAL FOR SECURITIES LOANED: 1.2% Dreyfus Government Cash Management Fund Bank of New York Institutional Cash Reserve Series B (b) # Total Collateral (Cost: $23,301,388) OTHER: 0.0% (Cost: $0) 0 Capital Support Agreement (b) # Total Investments: 102.5% (Cost: $1,794,894,013) Liabilities in excess of other assets: (2.5)% NET ASSETS: 100.0% ADR American Depositary Receipt GDR Global Depositary Receipt USD United States Dollar * Non-income producing † Security fully or partially on loan. Total market value of securities on loan is $18,654,728. # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $1,689,328,432 which represents 88.1% of net assets. R Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. (a) Illiquid, restricted private company received as a spinoff from Irkutskenergo. (b) TheFund has entered into a Capital Support Agreement (CSA) with the Bank of New York Mellon Corporation (BNY Mellon), which provides that BNY Mellon, at no cost to the fund, may provide capital to the fundfor a guaranteed recovery of up to 80% of the par value of the BNY Institutional Cash Reserve Series B, subject to certain conditions explained in the Notes to Schedules of Investments. This valuation represents the fair value of the CSA as of March 31, 2010. The aggregate cost of investments owned for Federal income tax purposes is $1,865,923,600 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Basic Materials $- Communications - Consumer, Cyclical - - Consumer, Non-cyclical - Energy - - Financial - Industrial - Utilities - - (a) Money Market Fund: United States - Capital Support Agreement - - Total (a) Includes a zero valued security which had no activity during the period The following table reconciles the valuation of the Fund’s Level 3 investment securities and related transactions for the three month period ended March 31, 2010: Balance as of 12/31/09 Realized gain (loss) - Change in unrealized appreciation (depreciation) Net purchases (sales) - Transfers in and/or out of level 3 - Balance as of 3/31/10 See Note to Schedules of Investments VIETNAM ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 99.1% Basic Materials: 4.7% PetroVietnam Fertilizer & Chemical JSC # Communications: 1.5% FPT Corp. # Consumer, Cyclical: 6.5% Kinh Bac City Development Share Holding Corp. * # Minor International PCL (THB) # Parkson Holdings BHD (MYR) # Consumer, Non-cyclical: 2.2% Charoen Pokphand Foods (NVDR) (THB) # Energy: 17.3% Oil and Natural Gas Corp. Ltd. (INR) # PetroVietnam Drilling & Well Services JSC * # Premier Oil PLC (GBP) * # Soco International PLC (GBP) * # Talisman Energy, Inc. (CAD) Financial: 40.7% Bank for Foreign Trade of Vietnam JSC # Bao Viet Holdings * # CapitaLand Ltd. (SGD) # HAGL JSC * # Keppel Land Ltd. (SGD) # Kim Long Securities Corp. # PetroVietnam Finance JSC * # Saigon-Hanoi Commercial Joint Stock Bank # SP Setia BHD (MYR) # Tan Tao Investment Industry Corp. * # VietNam JSC Commercial Bank for Industry and Trade * # Industrial: 24.0% Development Investment Construction Corp. # Gamuda BHD (MYR) # GS Engineering & Construction Corp. (KRW) # Hoa Phat Group JSC # Petroleum Technical Services Corp. # Petrovietnam Construction Co. # Song Da Urban & Industrial Zone Investment & Development JSC # Viet Nam Construction & Import-Export JSC # Utilities: 2.2% Pha Lai Thermal Power JSC # Total Common Stocks (Cost: $138,550,142) CLOSED END FUND: 0.7% (Cost: $997,307) VinaCapital Vietnam Opportunity Fund * # Total Investments: 99.8% (Cost: $139,547,449) Assets in excess of other liabilities: 0.2% NET ASSETS: 100.0% CAD Canadian Dollar GBP British Pound INR Indian Rupee KRW Korean Won MYR Malaysian Ringgit NVDR Non-voting depository receipt SGD Singapore Dollar THB Thai Baht * Non-income producing # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $125,015,367 which represents 95.4% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $141,905,198 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Depreciation The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Basic Materials $- $- Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - Financial - - Industrial - - Utilities - - Closed End Fund: - - Total $- See Note to Schedules of Investments POLAND ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 100.1% Consumer Discretionary: 1.2% NG2 S.A. # Consumer Staple: 10.1% Central European Distribution Corp. (USD) * Cersanit S.A. * # Jeronimo Martins, SGPS, S.A. # Energy: 16.8% Grupa LOTOS S.A. * # PBG S.A. * # Polski Koncern Naftowy Orlen S.A. * # Polskie Gornictwo Naftowe i Gazownictwo S.A. # Financial: 34.3% Bank Handlowy w Warszawie S.A. * # Bank Millennium S.A. * # Bank Pekao S.A. * # Bank Zachodni WBK S.A. * # BRE Bank S.A. * # Getin Holding S.A. * # PKO Bank Polski S.A. # Health Care: 1.0% Bioton S.A. * # Industrial: 8.2% Budimex S.A. # Globe Trade Centre S.A. * # Polimex-Mostostal S.A. # Information Technology: 4.3% Asseco Poland S.A. # Asseco Poland S.A. Rights * # (PLN 60.00, expiring 4/29/10) - Materials: 7.1% KGHM Polska Miedz S.A. # Telecommunication Services: 11.9% Agora S.A. * # Cyfrowy Polsat S.A. # Netia S.A. * # Telekomunikacja Polska S.A. # TVN S.A. # Utilities: 5.2% Polska Grupa Energetyczna S.A. * Total Common Stocks (Cost: $17,593,163) MONEY MARKET FUND: 0.2% (Cost: $43,645) Dreyfus Government Cash Management Fund Total Investments: 100.3% (Cost: $17,636,808) Liabilities in excess of other assets: (0.3)% NET ASSETS: 100.0% PLN Polish Zloty USD United States Dollar * Non-income producing # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $17,542,569 which represents 90.8% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $17,636,808 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Consumer Discretionary $- $- Consumer Staple - Energy - - Financial - - Health Care - - Industrial - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Money Market Fund: United States - - Total $- See Note to Schedules of Investments EGYPT ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 99.0% Basic Materials: 15.8% Centamin Egypt Ltd. * # Egyptian Financial & Industrial Co. # Ezz Steel * # Sidi Kerir Petrochemcials Co. # Communications: 15.8% MobiNil Egyptian Co. for Services # Orascom Telecom Holding SAE # Telecom Egypt # Consumer, Cyclical: 1.2% Arab Cotton Ginning Co. * # Nile Cotton Ginning Co. * # Consumer, Non-cyclical: 0.3% Ajwa for Food Industries Co. * # Energy: 3.6% Maridive & Oil Services SAE * # Financial: 41.2% Cairo Housing & Development Co. SAE # Citadel Capital Corp. * Commercial International Bank Egypt SAE # Egyptian Financial Group-Hermes Holding # Egyptian for Tourism Resorts * # Heliopolis Housing # Medinet Nasr Housing # Naeem Holding # Palm Hills Developments SAE * # Palm Hills Developments SAE Right * # (EGP 2.00, expiring 4/6/10) Pioneers Holding # Six of October Development & Investment Co. * # Talaat Moustafa Group * # Industrial: 14.8% Egyptian Electrical Cables * # ElSwedy Cables Holding Co. # Orascom Construction Industries # South Valley Cement Co. * # Real Estate: 6.3% Egyptian Kuwaiti Holding Co. # Total Common Stocks (Cost: $2,014,400) MONEY MARKET FUND: 0.7% (Cost: $14,477) Dreyfus Government Cash Management Fund Total Investments: 99.7% (Cost: $2,028,877) Assets in excess of other liabilities: 0.3% NET ASSETS: 100.0% * Non-income producing # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $1,914,440 which represents 94.6% of net assets. The aggregate cost of investments owned for Federal income tax purposes is $2,028,877 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Depreciation The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Basic Materials $- $- Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - - Energy - - Financial - Industrial - - Real Estate - - Money Market Fund: United States - - Total $- See Note to Schedules of Investments Specialty ETFs ENVIRONMENTAL SERVICES ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 99.9% Canada: 4.0% Waste Services, Inc. (USD) * France: 10.1% Veolia Environnement (ADR) United States: 85.8% Calgon Carbon Corp. * Casella Waste Systems, Inc. * Clean Harbors, Inc. * Covanta Holding Corp. * Darling International, Inc. * Fuel Tech, Inc. * † Layne Christensen Co. * Metalico, Inc. * Nalco Holding Co. Newpark Resources, Inc. * Perma-Fix Environmental Services, Inc. * Rentech, Inc. * † Republic Services, Inc. Shaw Group, Inc. * Stericycle, Inc. * Tetra Tech, Inc. * US Ecology, Inc. Waste Connections, Inc. * Waste Management, Inc. Total Common Stocks (Cost: $29,121,833) MONEY MARKET FUND: 0.6% (Cost: $146,244) Dreyfus Government Cash Management Fund Total Investments Before Collateral for Securities Loaned: 100.5% (Cost: $29,268,077) SHORT-TERM INVESTMENTS HELD AS COLLATERAL FOR SECURITIES LOANED: 1.7% Dreyfus Government Cash Management Fund Bank of New York Institutional Cash Reserve Series B (a) # Total Collateral (Cost: $514,523) OTHER: 0.1% (Cost: $0) 0 Capital Support Agreement (a) # Total Investments: 102.3% (Cost: $29,782,600) Liabilities in excess of other assets: (2.3)% NET ASSETS: 100.0% ADR American Depositary Receipt USD United States Dollar * Non-income producing † Security fully or partially on loan. Total market value of securities on loan is $424,026. # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $51,163, which represents 0.2% of net assets. (a) TheFund has entered into a Capital Support Agreement (CSA) with the Bank of New York Mellon Corporation (BNY Mellon), which provides that BNY Mellon, at no cost to the fund, may provide capital to the fundfor a guaranteed recovery of up to 80% of the par value of the BNY Institutional Cash Reserve Series B, subject to certain conditions explained in the Notes to Schedules of Investments. This valuation represents the fair value of the CSA as of March 31, 2010. The aggregate cost of investments owned for Federal income tax purposes is $29,863,773 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Depreciation Summary of Investments by Industry % of Excluding Collateral for Securities Loaned (unaudited) Investments Value Alternative Waste Technologies 8.3% Energy-Alternate Sources Engineering/R&D Services Environmental Consulting & Engineering Hazardous Waste Disposal Miscellaneous Building & Construction Non-Hazardous Waste Disposal Oil-Field Services Recycling Water Money Market Fund 100.0% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks* $- $- Money Market Fund - Capital Support Agreement - - Total * See Schedule of Investments for security type and geographic sector breakouts The following table reconciles the valuation of the Fund’s Level 3 investment securities and related transactions during the three monthperiod ended March 31, 2010: Balance as of 12/31/09 Realized gain (loss) - Change in unrealized appreciation (depreciation) Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of 3/31/10 See Note to Schedules of Investments GAMING ETF SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 99.7% Australia:14.1% Aristocrat Leisure Ltd. † # Consolidated Media Holdings Ltd.# Crown Ltd. # TABCORP Holdings Ltd. # Tatts Group Ltd. # Austria:1.8% BWIN Interactive Entertainment A.G. * # Canada: 0.5% Great Canadian Gaming Corp. * China / Hong Kong:8.6% Galaxy Entertainment Group Ltd. * † # Golden Resorts Group Ltd. # Melco Crown Entertainment Ltd. (ADR) * † Sands China Ltd. * SJM Holdings Ltd. # Wynn Macau Ltd. * # Germany:0.2% Tipp24 SE # Greece:5.8% Intralot S.A. # OPAP S.A. # Ireland:1.6% Paddy Power PLC # Italy:1.7% Lottomatica S.p.A. # Snai S.p.A. * # Japan:3.7% Fields Corp. # Heiwa Corp. # Mars Engineering Corp. # Sankyo Co. Ltd. # Malaysia:10.9% Berjaya Sports Toto BHD # Genting BHD # Resorts World BHD # Tanjong PLC # New Zealand:1.4% Sky City Entertainment Group Ltd. # South Africa:1.7% Gold Reef Resorts Ltd. # Sun International Ltd. * # South Korea:2.4% Kangwon Land, Inc. # Paradise Co. Ltd. # Sweden:1.3% Betsson A.B. # Unibet Group PLC † # United Kingdom:11.3% 888 Holdings PLC # IG Group Holdings PLC # Ladbrokes PLC # PartyGaming PLC * # Playtech Ltd. † # Rank Group PLC # Sportingbet PLC # William Hill PLC # United States:32.7% Ameristar Casinos, Inc. Bally Technologies, Inc. * Boyd Gaming Corp. * † Churchill Downs, Inc. Global Cash Access Holdings, Inc. * International Game Technology Isle of Capri Casinos, Inc. * Las Vegas Sands Corp. * MGM Mirage * † Penn National Gaming, Inc. * Pinnacle Entertainment, Inc. * Scientific Games Corp. * Shuffle Master, Inc. * WMS Industries, Inc. * Wynn Resorts Ltd. Total Common Stocks (Cost: $90,155,465) SHORT-TERM INVESTMENT HELD AS COLLATERAL FOR SECURITIES LOANED: 5.8% Dreyfus Government Cash Management Fund Bank of New York Institutional Cash Reserve Series B (a) # Total Collateral (Cost: $6,718,715) OTHER: 0.0% (Cost: $0) 0 Capital Support Agreement (a) # Total Investments: 105.5% (Cost: $96,874,180) Liabilities in excess of other assets: (5.5)% NET ASSETS: 100.0% ADR American Depositary Receipt * Non-income producing † Security fully or partially on loan. Total market value of securities on loan is $6,459,153. # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $70,385,360 which represents 61.3% of net assets. (a) The Fund has entered into a Capital Support Agreement (CSA) with the Bank of New York Mellon Corporation (BNY Mellon), which provides that BNY Mellon, at no cost to the fund, may provide capital to the fundfor a guaranteed recovery of up to 80% of the par value of the BNY Institutional Cash Reserve Series B, subject to certain conditions explained in the Notes to Schedules of Investments. This valuation represents the fair value of the CSA as of March 31, 2010. The aggregate cost of investments owned for Federal income tax purposes is $97,716,855 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Summary of Investments by Sector % of Excluding Collateral for Securities Loaned (unaudited) Investments Value Casino Resorts 39.9% Gaming Technology Horse Racing Online Gaming Sports Betting 100.0% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Australia $- $- Austria - - Canada - - China / Hong Kong - Germany - - Greece - - Ireland - - Italy - - Japan - - Malaysia - - New Zealand - - South Africa - - South Korea - - Sweden - - United Kingdom - - United States - - Money Market Fund: United States - Capital Support Agreement - - Total The following table reconciles the valuation of the Fund’s Level 3 investment securities and related transactions during the three month period ended March 31, 2010: Balance as of 12/31/09 Realized gain (loss) - Change in unrealized appreciation (depreciation) Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of 3/31/10 See Note to Schedules of Investments Market Vectors ETF Trust Note to Schedules of Investments March 31, 2010 (unaudited) Security Valuation - Securities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Securities for which market values are not readily available, or whose values have been affected by events occurring before the Funds’ pricing time (4:00 p.m. Eastern Time) but after the close of the securities’ primary market, are valued using methods approved by the Board of Trustees. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. The price which the Funds may realize upon sale of an investment may differ materially from the value presented on the Schedule of Investments. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Securities for which quotations are not available are stated at fair value as determined by a Pricing Committee of the Adviser appointed by the Board of Trustees. Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. In accordance with Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157 Fair Value Measurements ("ASC 820"), the Funds utilize various methods to measure the fair value of most of its investments on a recurring basis. ASC 820 establishes a hierarchy that prioritizes inputs to valuation methods used to measure fair value and requires additional disclosures about these valuation measurements. The hierarchy gives highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchyare described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Market VectorsETF Trust ByBruce J. Smith, Chief Financial Officer, Market Vectors ETF Trust Date:May 31, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. ByJan F. van Eck, Chief Executive Officer, Market VectorsETF Trust Date:May 31, 2010 By Bruce J. Smith,Chief Financial Officer, Market Vectors ETF Trust Date:May 31, 2010
